 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered as
of this 17th day of November, 2005 by and among Cash Systems, Inc., a Delaware
corporation (the “Issuer”) and The Viejas Band of Kumeyaay Indians, a federally
recognized Indian tribe, or its assigns (“Holder”).
     WHEREAS, Issuer and Holder have entered into that certain Common Stock
Purchase Agreement, dated as of November 17, 2005 (the “Purchase Agreement”)
pursuant to which Holder purchased 710,000 shares of common stock of Issuer
(“Issuer Common Stock”);
     WHEREAS, as a condition of entering into the Purchase Agreement, Holder has
required the registration rights set forth below.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants contained in this Agreement and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a registration statement or similar documents in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
registration statement or document.

 



--------------------------------------------------------------------------------



 



     “Registration Expenses” shall mean all reasonable expenses incurred by
Issuer in complying with Section 2 hereof, including all registration and filing
fees, listing fees for the Issuer Common Stock, printing expenses, fees and
disbursements of counsel for Issuer, and blue sky fees and expenses in all
states.
     “Registrable Securities” shall mean the Issuer Common Stock issued pursuant
to the Purchase Agreement; provided, however, that a Holder’s Registrable
Securities shall cease to be Registrable Securities when all shares held by
Holder may be sold in a three-month period pursuant to Rule 144 without regard
to volume limitations.
     “Registration Statement” shall mean any registration statement filed under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement.
     “Rule 144” shall mean Rule 144 under the 1933 Act, as such rule may be
amended from time to time, or any similar rule or regulation adopted by the SEC
(excluding Rule 144A).
     “SEC” means the U.S. Securities and Exchange Commission.
     2. Shelf Registration.
          (a) Registration Statement. Not later than thirty (30) days after the
Closing (as defined in the Purchase Agreement), Issuer shall prepare and file
with the SEC one Registration Statement pursuant to Rule 415 under the 1933 Act
covering the Registrable Securities (the “Shelf Registration”). The Shelf
Registration shall be on Form S-3 or another appropriate form permitting
registration of such Registrable Securities for resale by Holder from time to
time.
          (b) Effectiveness. Issuer shall use its best efforts to cause the
Shelf Registration to become effective not later than ninety (90) days after the
Closing. Subject to the requirements of the 1933 Act, including without
limitation, requirements relating to updating through post-effective amendments
or otherwise, Issuer shall use its commercially reasonable efforts to keep the
Shelf Registration continuously effective until the earlier of (i) such time as
all of the Registrable Securities have been sold or otherwise disposed of by the
Holder and (ii) the second anniversary of the Closing. Issuer shall take such
actions under the laws of various states as may be required to cause the resale
of the Registrable Securities pursuant to the Shelf Registration to be lawful.
          (c) Suspension Period. Following the effectiveness of a Registration
Statement filed pursuant to this Section 2, Issuer may, at any time, suspend the
effectiveness of such Registration Statement for up to 30 days, as appropriate
(a “Suspension Period”) if Issuer determines in good faith that it would be
detrimental to Issuer and its stockholders to use a Prospectus under the
Registration Statement because

2



--------------------------------------------------------------------------------



 



of a development or potential development involving Issuer which Issuer would be
obligated to disclose in the Prospectus, but which disclosure would be premature
at such time or in Issuer’s reasonably judgment have a material adverse effect
upon Issuer or its stockholders, and prior to suspending such use, Issuer
provides Holder notice of the intended suspension and a description in
reasonable detail of the basis therefor. Issuer may not use more than two
Suspension Periods in any 6-month period and at least 30 days must separate each
Suspension Period. Issuer shall use its commercially reasonable efforts to limit
the duration and number of any Suspension Periods. Holder agrees that, upon
receipt of any notice from Issuer of a Suspension Period, Holder shall forthwith
discontinue disposition of shares covered by such Registration Statement or
Prospectus until Holder (i) is advised in writing by Issuer that the use of the
applicable Prospectus may be resumed, (ii) has received copies of a supplemental
or amended Prospectus, if applicable, and (iii) has received copies of any
additional or supplemental filings which are incorporated or deemed to be
incorporated by reference in such Prospectus.
     3. Expenses of Registration. All Registration Expenses shall be borne by
Issuer; provided, however, that the term Registration Expenses shall not
include, and in no event will the Issuer be obligated to pay, stock transfer
taxes or underwriters’ or brokers’ discounts or commissions relating to
Registrable Securities and all fees and disbursements of any counsel of any
holder of Registrable Securities.
     4. Issuer Obligations. Issuer shall:
          (a) prepare and file with the SEC such amendments and supplements to
any Registration Statement and associated Prospectus as may be necessary to keep
such Registration Statement effective;
          (b) furnish to Holder such number of copies of a Prospectus, including
a preliminary prospectus, and all amendments and supplements thereto and such
other documents as Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by Holder;
          (c) use its best efforts to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
          (d) prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or blue sky laws of such jurisdictions as Holder may reasonably request and do
any and all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that Issuer shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause Issuer undue expense or burden, or
(v) make any change in its charter or bylaws;

3



--------------------------------------------------------------------------------



 



          (e) cause all Registrable Securities covered by the Registration
Statement to be listed on the securities exchange, interdealer quotation system
or other market on which similar securities issued by Issuer are then listed;
and
          (f) as promptly as practicable, notify Holder, at any time when a
Prospectus relating to the Registrable Securities is required to be delivered
under the 1933 Act, upon discovery that, or as promptly as practicable after
becoming aware of any event as a result of which, the Prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare and furnish to Holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the purchaser
of such Registrable Securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
     5. Obligations of Holder.
          (a) It shall be a condition precedent to the obligations of Issuer to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities that Holder shall furnish in writing to Issuer such
information regarding itself, the Registrable Securities held by Holder and the
intended method of disposition of such Registrable Securities held by Holder as
shall be reasonably required to effect the registration of such Registrable
Securities, and shall execute such documents in connection with such
registration as Issuer may reasonably request. At least fifteen (15) business
days prior to the first anticipated filing date of the Registration Statement,
Issuer shall notify Holder of the information Issuer requires from Holder if
Holder elects to have any of its Registrable Securities included in the
Registration Statement.
          (b) Holder agrees to cooperate with Issuer as reasonably requested by
Issuer in connection with the preparation and filing of the Registration
Statement hereunder.
          (c) Holder agrees that, upon receipt of any notice from Issuer
suspending the effectiveness of the Registration Statement or of any event
rendering the Registration Statement no longer effective, Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities held or owned by it
until Holder’s receipt of the copies of the supplemented or amended Prospectus
filed with the SEC and declared effective and, if so directed by Issuer, Holder
shall deliver to Issuer (at the expense of Issuer) or destroy (and deliver to
Issuer a certificate of destruction) all copies in Holder’s possession (except
copies for the files of Holder) of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
     6. Indemnification.

4



--------------------------------------------------------------------------------



 



          (a) Indemnification by Issuer. Issuer agrees to indemnify and hold
harmless, to the fullest extent permitted by law, Holder, its officers,
directors, partners and employees and each person who controls Holder (within
the meaning of the 1933 Act) against all losses, claims, damages, liabilities,
costs (including, without limitation, reasonable attorney’s fees) and expenses
(collectively, “Loss”) caused by (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or any
preliminary prospectus or any amendment or supplement thereto or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
the same are based upon any information furnished in writing to Issuer by
Holder, expressly for use therein or results from Holder’s failure to deliver a
copy of a Registration Statement or Prospectus (or any amendment or supplement
thereto or any final Prospectus that corrects an untrue statement or omission of
a material fact in a preliminary prospectus) after Issuer has furnished Holder
with a copy thereof, or (ii) any violation by Issuer of any federal, state or
common law, rule or regulation applicable to Issuer in connection with any
Registration Statement, Prospectus or any preliminary prospectus, or any
amendment or supplement thereto.
          (b) Indemnification by Holder of Registrable Securities. In connection
with any registration pursuant to the terms of this Agreement, Holder will
furnish to Issuer in writing such information as Issuer reasonably requests
concerning Holder or the proposed manner of distribution for use in connection
with any Registration Statement or Prospectus and Holder agrees to indemnify and
hold harmless, to the fullest extent permitted by law, Issuer, its directors,
officers, employees, stockholders, affiliates and each person who controls
Issuer (within the meaning of Section 15 of the 1933 Act) against any Loss
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statement therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information furnished in
writing by Holder to Issuer specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of Holder be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by Holder and the amount of any damages
Holder has otherwise been required to pay by reason of such untrue statement or
omission) received by Holder upon the sale of the Registrable Securities giving
rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (x) the
indemnifying party has agreed to pay such fees or expenses, or (y) the
indemnifying party shall have failed to timely assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (z) in the
reasonable judgment

5



--------------------------------------------------------------------------------



 



of any such person, a conflict of interest exists between such person and the
indemnifying party with respect to such claims, in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person; and provided further, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional terms thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
          (d) Contribution. If for any reason the indemnification provided for
in the preceding clauses (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of Holder be greater in amount than
the dollar amount of the proceeds (net of all expenses paid by Holder and the
amount of any damages Holder has otherwise been required to pay be reason of
such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.
     7. Rule 144 Reporting. With a view to making available to Holder the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public, subject in all cases to applicable
law and the terms and conditions set forth herein, Issuer agrees to use its
commercially reasonable efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144, as long as Registrable Securities are
outstanding;
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the 1933 Act and the 1934 Act;
          (c) so long as Holder owns any Registrable Securities, furnish to
Holder forthwith upon request: a written statement by Issuer as to its
compliance with the reporting requirements of Rule 144 and of the 1934 Act; a
copy of the most recent annual or quarterly report of Issuer; and such other
reports and documents as Holder may

6



--------------------------------------------------------------------------------



 



reasonably request in availing itself or any rule or regulation of the SEC
allowing it to sell any such securities without registration or pursuant to a
registration on Form S-3; and
          (d) take all such action (including without limitation the furnishing
of the information described in Rule 144(d)(4)) as may be necessary or helpful
to facilitate a sale of Registrable Securities by Holder.
     8. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and Holder. Issuer may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if Issuer shall have obtained the written consent to such amendment, action
or omission to act, of Holder.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by overnight courier or facsimile to the parties at the following
addresses and numbers or at such other addresses and numbers as shall be
specified by the parties by like notice:
(i) if to Issuer:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Michael D. Rumbolz — Chief Executive Officer
Telephone: 702-987-7169
Telecopy: 702-987-7168
with a copy, which shall not constitute notice, to:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Zev E. Kaplan — General Counsel
Telephone: 702-987-7169
Telecopy: 702-987-7168
(ii) if to Holder:
The Viejas Band of Kumeyaay Indians
5000 Willows Road
Alpine, CA 91901
Attention: Mr. Frank Riolo — Chief Executive Officer
Copy to: Ms. Diane Vitols — General Counsel

7



--------------------------------------------------------------------------------



 



Telephone: 619-659-2502
with a copy, which shall not constitute notice, to:
DLA Piper Rudnick Gray Cary US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention: Jeffrey T. Baglio
Telephone: 858-677-1400
Telecopy: 858-677-1401
          (c) Notice so given shall (in the case of notice so given by mail) be
deemed to be given when received and (in the case of notice so given by
facsimile or personal delivery) on the date of actual transmission or (as the
case may be) personal delivery.
          (d) Assignments and Transfers by Holder. This Agreement and all the
rights and obligations of Holder hereunder may not be assigned or transferred to
any transferee or assignee except as set forth herein. Holder may make such
assignment or transfer only to a transferee or assignee of Registrable
Securities that is an affiliate (as such term is defined in Rule 405 of the 1933
Act); provided, that (i) such transfer or assignment is made expressly subject
to the applicable provisions of this Agreement and the transferee or assignee
agrees in writing to be bound by the applicable terms and conditions hereof, and
(ii) Issuer is provided with written notice of such assignment. Any such
transferee or assignee shall thereafter be considered “Holder” for purposes of
this Agreement.
          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (h) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.

8



--------------------------------------------------------------------------------



 



          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          (j) Entire Agreement. This Agreement, together with the agreements and
documents referred to in the Purchase Agreement, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement, together with the
agreements and documents referred to in the Purchase Agreement, supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
          (k) Applicable Law; Limited Waiver of Sovereign Immunity; Dispute
Resolution. This Agreement shall be governed by and construed under the laws of
the State of California except as provided in this Section 8 (k).
               (i) Grant of Limited Waiver. The Viejas Band of Kumeyaay Indians,
as Holder, is a federally recognized Indian Tribe that retains full sovereign
immunity from unconsented suit. Subject to and limited by the provisions herein,
Holder hereby expressly grants to Issuer a limited waiver of tribal sovereign
immunity for the specific purpose of enforcing the Obligations of Holder
referenced in Section 5 of this Agreement, and for enforcement of the
Indemnification obligations referenced in Section 6 of this Agreement, and for
no other purpose whatsoever.
               (ii) Dispute Resolution. The parties agree that any dispute
between them arising under the Sections of this Agreement referenced in
paragraph 1 above shall be resolved by a two-step dispute resolution process
under the rules of J.A.M.S. of San Diego, California. (See:
www.jams-endispute.com). The dispute shall first be submitted to mediation
before a neutral panelist, followed if necessary by final and binding
arbitration by the same, or if requested by either party, another J.A.M.S.
panelist. By entering into this Agreement, both parties are giving up the right
to have any such dispute decided before a court of law or a jury. The parties
specifically select the United States District Court for the Southern District
of California, and applicable Courts of Appeal (“the Federal Courts”), as the
exclusive forum for the enforcement of any arbitration award, and Holder hereby
waives its immunity as a sovereign government limited to and only to the extent
necessary for the mediation and arbitration before J.A.M.S. and enforcement of
the award, if any, in the Federal Courts. This waiver shall include the power to
render awards, orders, decisions or judgments, and to enforce any and all such
awards, orders, decisions or judgments by writ of execution or otherwise. Each
party further agrees that Holder has waived its claims of immunity as herein
limited, and that both parties have agreed to the jurisdiction of the tribunals
in the order designated above to determine the question of whether, by this
paragraph, such tribunal has the appropriate jurisdiction and whether each party
has waived its immunity or otherwise consented to resolution of the dispute by
such tribunal. In the event that J.A.M.S. is no longer offering mediation and/or
arbitration services, the parties agree to

9



--------------------------------------------------------------------------------



 



the substitution of the American Arbitration Association (AAA) and the
application of AAA’s Commercial Arbitration Rules.
               (iii) No Third-Party Beneficiary. This limited waiver of
sovereign immunity shall extend only to Issuer, and shall not be construed to
the benefit of any third party, nor shall the waiver confer on any third party
the right to infringe or invade, in any manner whatsoever, the sovereignty or
immunity of the Viejas Band of Kumeyaay Indians or its enterprises. Holder
hereby reserves all powers of self-government and sovereign immunity against any
and all claims and actions except those expressly and specifically provided in
this Section 8 (k).
               (iv) Enforcement. Except as expressly provided herein, Holder
consents only to the jurisdiction of the United States District Court, Southern
District of California, including the federal courts of appeal with jurisdiction
over such court. In the event the above-described court determines that it lacks
jurisdiction to hear the case, Holder and Issuer agree to submit the dispute to
the Superior Court of the State of California.
               (v) Expenses of Judicial Enforcement. In the event of any
mediation, arbitration or legal proceedings between the parties, the prevailing
party shall recover from the non-prevailing party all of its costs, expenses,
and attorney’s fees incurred in connection with any such proceedings. The
parties expressly agree that this provision shall survive the termination or
expiration of this Agreement.
               (vi) Retention of Sovereign Immunity. By this waiver, Holder, as
a federally recognized Indian Tribe, does not waive, limit or modify its
sovereign immunity from unconsented suit or proceedings in arbitration and/or
litigation, except as provided in this Section 8 (k).
[remainder of page intentionally left blank —signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              Issuer:   CASH SYSTEMS, INC.    
 
           
 
  By:   /s/ Michael Rumbolz    
 
     
 
Name: Michael Rumbolz    
 
      Title: Chief Executive Officer    
 
            Holder:   THE VIEJAS BAND OF KUMEYAAY INDIANS    
 
           
 
  By:   /s/ Anthony R. Pico    
 
     
 
Name: Anthony R. Pico    
 
      Title: Tribal Chairman    

11